         2:18-cv-02161-SEM-EIL # 61          Page 1 of 3                                              E-FILED
                                                                      Monday, 19 August, 2019 05:40:36 PM
                                                                              Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION


MARIA OFELIA HINOJOSA; FRANCISCO,                            )
HINOJOSA; MARIA DOLORES RODRIGUEZ,                           )
Individually and as next friend of D.R., F.R., and           )
J.A.R.; GLORIA ANGEICA RODRIGUEZ,                            )
DAVID RODRIGUEZ; YOLANDA SALAZAR;                            )
ENRIQUE SALAZAR; ERNESTO BETANCOURT                          )
BLANCA VALENCIA, individually and as next friend of          )
S.V. and Y.V.; and MARIA JOSE VALENCIA,                      )
                                                             )
Plaintiffs,                                                  ) Case No. 2018-cv-2161-CSB-EIL
v.                                                           )
                                                             )
GOLDEN MEADOWS, LLC; J & S AGRICULTURE                       )
CREW, LLC; CENTRAL ILLINOIS PRODUCTION,                      )
LLC; SONIA MUÑOZ and JUAN MUÑOZ                              )
                                                             )
Defendants.                                                  )


                                   JOINT STATUS REPORT

        NOW COMES Plaintiffs and Defendants and file the following Report:

        1.     On July 18, 2019, the Court held a telephonic Status Conference with all parties

present. During the conference, the parties expressed an interest in settlement, and the Court

entered a Minute Entry for the proceedings setting a deadline to provide a status report by

August 19, 2019.

        2.     The parties have reached a tentative settlement in the matter. However, they are

still discussing and revising language in the settlement agreement.

        3.     Once the details of the agreement are finalized and it is signed by the parties, the

agreement provides Defendants 45 days to make payments pursuant to the agreement. It then




Joint Status Report                              1
        2:18-cv-02161-SEM-EIL # 61           Page 2 of 3



provides Plaintiffs with 10 days following the receipt of settlement payments to file appropriate

dismissal paperwork.

       4.      Plaintiffs will seek agreement from Defendants on a Motion to Stay or Extend all

of the remaining deadlines pending the outcome of the settlement.


                                                     Respectfully submitted,

                                                     By: /s/ Lakshmi Ramakrishnan___________
                                                     Lakshmi Ramakrishnan, TX 24037324
                                                     Texas RioGrande Legal Aid, Inc.
                                                     301 S. Texas Ave.
                                                     Mercedes, TX 78570
                                                     Phone: 956-447-4850
                                                     Fax: 956-825-7035
                                                     lramakrishnan@trla.org

                                                     Carlos F. Cisneros Vilchis
                                                     Staff Attorney
                                                     Legal Aid Chicago
                                                     120 S LaSalle St Ste 900
                                                     Chicago IL 60603
                                                     Tel. (312)229-6090
                                                     ccisnerosvilchis@legalaidchicago.org

                                                     ATTORNEYS FOR PLAINTIFFS

                                                     By: /s/ Lorna K. Geiler_________________
                                                     Lorna K. Geiler, (ARDC# 6192940)
                                                     Meyer Capel, A Professional Corporation
                                                     306 West Church Street
                                                     P. O. Box 6750
                                                     Champaign, IL 61826-6750
                                                     Telephone: 217/352-1800
                                                     Fax: 217/352-9294
                                                     lgeiler@meyercapel.com

                                                     ATTORNEY FOR CENTRAL ILLINOIS
                                                     PRODUCTION, LLC AND GOLDEN
                                                     MEADOWS, LLC

                                                     By: ___s/ Matthew E. Peek______________
                                                     Matthew E. Peek Bar Number: 6313706



Joint Status Report                             2
        2:18-cv-02161-SEM-EIL # 61           Page 3 of 3



                                                     Kesler, Nelson, Garman, Brougher &
                                                     Townsely, P.C.
                                                     220 N. Vermilion St.
                                                     PO Box 0706
                                                     Danville, Illinois 61834-0706
                                                     (217) 446-0880
                                                     mpeek@danvillelawyers.com


                                                     ATTORNEY FOR J & S AGRICULTURE
                                                     CREW, LLC, SONIA MUŃOZ AND JUAN
                                                     MUŃOZ


                                CERTIFICATE OF SERVICE


I certify that on August 19, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CMECF system which will send notification of such filing to the following:

Lorna K. Geiler, lgeiler@meyercapel.com
Matthew K. Peek, matthew.peek@erwinlaw.com, mpeek@danvillelawyers.com

                                                      s/Lakshmi Ramakrishnan                    _
                                                     Lakshmi Ramakrishnan
                                                     Texas Bar No. 24037324
                                                     Texas RioGrande Legal Aid, Inc.
                                                     301 S. Texas Ave.
                                                     Mercedes, TX 78570
                                                     Phone: (956)447-4850
                                                     Fax: (956)825-7035
                                                     lramakrishnan@trla.org




Joint Status Report                             3
